Having examined the motion for rehearing, we see no reason to alter or modify the opinion heretofore rendered. *Page 499 
At request of appellees, the judgment of this court will be so modified as to remand the case, in order that they may so amend as to bring their cause within the jurisdiction of the County Court.
If they shall amend their petition so as to wholly abandon their claim for attorney fees, it will be proper for the County Court to entertain their suit, adjudging against them the costs accrued prior to the filing of such amendment. Unless such amendment is made, the court below will dismiss the suit.